           Case 2:20-cv-05271-TJS Document 20 Filed 03/31/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL GLAT MD, P.C.                       :        CIVIL ACTION
                                         :
      v.                                 :
                                         :
NATIONWIDE MUTUAL INSURANCE              :
COMPANY and HARLEYSVILLE                 :
PREFERRED INSURANCE COMPANY              :     NO. 20-5271

                                     ORDER

      NOW, this 30th day of March, 2021, upon consideration of the Defendants

Nationwide Mutual Insurance Company and Harleysville Preferred Insurance Company’s

Motion to Dismiss Amended Complaint (Document No. 9), the plaintiff’s response

(Document No. 11) and the defendants’ reply (Document No. 15), it is ORDERED that

the motion is GRANTED.

      IT IS FURTHER ORDERED that the Amended Complaint is DISMISSED WITH

PREJUDICE.



                                                  /s/ Timothy J. Savage
                                                  TIMOTHY J. SAVAGE, J.
